PELPHREX, Chief Justice.
The record in this case reveals that the judgment was rendered on the 8th day of June, 1932; that no motion for a new trial was filed; that on August 26th, a motion for permission to file the record was filed; that on August 30th an amended motion for the same purpose was filed; and that on September 10, 1932, leave to file after time was granted by the Dallas Court of Civil Appeals.
It thus appears that no cause was shown by appellant before the expiration of sixty days from the final judgment for not filing the transcript within the time fixed by article 1839, Rev. St., as amended by Acts 42d Leg. (1931) c. 66 (Vernon’s Ann. Oiv. St. art. 1839).
The action of the Dallas Court cff Civil Appeals in permitting the transcript to be filed Vas beyond the power of that court as held •by this court in Acola v. J. I. Case Co., 57 S.W.(2d) 196, and the transcript is ordered stricken from the record, and the appeal dismissed for failure of appellant to file the transcript within the time prescribed by the statute.